Citation Nr: 0432427	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  94-24 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to November 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which, among other things, denied the 
veteran's claim for a TDIU.

The Board recently, in November 2004, granted the veteran's 
motion to advance his case on the Board's docket.  The Board 
granted the motion because good or sufficient cause, i.e., 
his advanced age, supported doing this.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).

The Board previously remanded this case in August 1997 and 
again in May 2001.  In an extremely unfortunate development, 
the case must be remanded a third time.  This is because, as 
explained in detail below, the veteran's September 2002 claim 
for service connection for carpal tunnel syndrome (CTS) is 
inextricably intertwined with his claim for a TDIU, and 
therefore must be adjudicated prior to rendering a decision 
on his TDIU claim.  See, e.g., Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).

So, unfortunately, for the reasons explained below, the claim 
for a TDIU must be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases-except where specifically prescribed by VA's Rating 
Schedule.  38 C.F.R. § 3.340 (2004); see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).  

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 percent disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability or 
disabilities-provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2004).

The veteran was granted service connection for paralysis of 
the right ulnar nerve, with retained metallic sutures in the 
right wrist, with a 60 percent evaluation effective November 
1952.  He therefore meets the minimum eligibility 
requirements for a TDIU.

In July 1992, the veteran filed a claim for a TDIU.  He 
claimed that he had become too disabled to work in January 
1991 as a result of his service-connected right ulnar nerve 
disorder.  This claim was denied in February 1994, as was his 
claim for an increased rating for his right ulnar nerve 
disorder.



In August 1997, after a May 1997 hearing before a Member of 
the Board at the RO (travel Board hearing), the Board 
remanded the TDIU claim for additional development.  When the 
case came before the Board again in May 2001, the Board again 
remanded the claim because some of the requested development 
had not occurred (due to the misspelling of the name of Dr. 
"K.," a private physician who had relevant treatment 
records).  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

While the RO was in the process of obtaining Dr. K.'s private 
treatment records, the veteran filed a September 2002 VA Form 
21-4138 (Statement in Support of Claim).  And in that 
document, he wrote:  "I'm requesting service connection for 
my overuse residuals of my service connected rt. ulnar nerve 
hand & arm condition - I have carpal tunnel syndrome in my 
rt. hand & arm now and I want secondary compensation in 
accordance with 38 C.F.R. § 4.7."

In response, the RO sent a June 2003 duty to assist letter to 
the veteran.  In that letter, the RO stated it was working on 
the September 2002 claim, which it described as one for 
"Right Ulnar Nerve" and "Carpal Tunnel Syndrome."  As to 
the right ulnar nerve claim, the RO told the veteran he could 
submit evidence showing an increase in severity of this 
service-connected disorder.  And as to the carpal tunnel 
syndrome claim, the RO wrote:  "You were previously denied 
service-connected compensation for Carpal Tunnel Syndrome and 
were notified of the decision by letter dated 02-22-94," and 
explained that the veteran would have to submit new and 
material evidence in order for the RO to reconsider the 
issue.  However, a review of the claims file shows a rating 
decision on February 22, 1994 (which is the decision appealed 
herein), and a March 8, 1994 letter informing the veteran of 
this decision.  The letter states that the RO had disallowed 
the claim for increased compensation benefits and that the 
attachment "lists all of the evidence reviewed and the 
reason(s) for the determination."  The February 1994 
decision states that the veteran is not entitled to a TDIU 
and that the 60 percent evaluation for the service-connected 
right ulnar nerve disorder is confirmed and continued.  
In fact, in explaining the decision to deny a TDIU, the RO 
noted that the evidence suggested non-service connected 
median nerve damage in the right hand suggestive of carpal 
tunnel syndrome, and stated that the manifestations due to 
the service-connected right ulnar nerve disorder were not so 
severe to preclude all types of substantially gainful 
employment.

After a June 2003 QTC examination evaluating the right ulnar 
nerve disorder, the RO, in a December 2003 rating decision, 
denied the claim for an increased rating for a right ulnar 
nerve disorder.  But the RO did not address the issue 
regarding the carpal tunnel syndrome, either as a new claim 
or as a petition to reopen a previously denied claim.

Thus, the RO has never addressed the veteran's September 2002 
claim for service connection for carpal tunnel syndrome, 
secondary to his service-connected right ulnar nerve 
disorder.  See 38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 
7 Vet. App. 439 (1995).  The RO's June 2003 letter suggested 
that it would treat this claim as a petition to reopen a 
previously denied claim, but a review of the February 1994 
decision cited indicates that an original claim for service 
connection for carpal tunnel syndrome has never been 
adjudicated.

Consequently, the claim for service connection for carpal 
tunnel syndrome must be referred to the RO for appropriate 
consideration.  And because the veteran's claim for a TDIU 
may be affected by the outcome of his claim for service 
connection for carpal tunnel syndrome, and the evidence 
obtained as part of this adjudication, these claims are 
inextricably intertwined.  See Babchak v. Principi, 3 Vet. 
App. 466, 467 (1992).  So the claim for carpal tunnel 
syndrome must be adjudicated before deciding the claim for a 
TDIU.  This, in turn, will avoid piecemeal adjudication of 
these two interrelated claims.  Thus, notwithstanding the 
lengthy period of time the veteran's claim for a TDIU has 
been on appeal, the Board must, unfortunately, again remand 
this claim to the RO.  This simply is unavoidable under the 
circumstances.



Accordingly, this case is REMANDED to the RO for the 
following development and consideration - which, given the 
age of the claim for a TDIU, should be completed as 
expeditiously as possible:

1.  Although the RO sent an April 2004 
VCAA letter to the veteran regarding his 
claim for a TDIU, prior to making any 
further determination on the merits, the 
RO should ensure that all notification 
and development action required by the 
VCAA and implementing VA regulations is 
completed, including the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  The veteran 
should also be asked to submit any 
relevant evidence in his possession 
concerning his claim for a TDIU.

2.  Then, after all appropriate 
development, including adjudication, has 
taken place with regard to the claim for 
service connection for carpal tunnel 
syndrome that has been referred to the 
RO, readjudicate the claim for a TDIU, 
taking into consideration the information 
obtained as a result of adjudication of 
the claim for service connection for 
carpal tunnel syndrome, and any other 
additional evidence obtained.  If the 
claim for a TDIU continues to be denied, 
send the veteran and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the appeal to the Board for 
further appellate consideration.



The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
information and to accord due process.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


